Case 7:19-cv-00804-MFU-RSB Document 18 Filed 03/16/21 Page 1of1 Pageid#: 726

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINI

ROANOKE DIVISION
MARK R., )
)
Plaintiff )
) Civil Action No. 7:19-CV-804
v. )
)
ANDREW SAUL, Commissioner of ) By: Michael F. Urbanski
Social Security, ) Chief United States District Judge
)
Defendant. )

ORDER
For the reasons set forth in the accompanying Memorandum Opinion entered this
date, plaintiff's motion for summary judgment (ECF No. 8) is DENIED, the Commissionet’s
motion for summary judgment (ECF No. 10) is GRANTED, the report and recommendation
(ECF No. 14) is ADOPTED in its entirety, plaintiff's objections (ECF No. 15) are
OVERRULED, the Commissionet’s decision is AFFIRMED, and this matter is
DISMISSED and STRICKEN from the active docket of the court.

It is so ORDERED.
Entered: O3- i 202-(

Michael F. Urbanski
Chief United States District Judge
